Law Offices Stradley Ronon Stevens & Young, LLP 1250 Connecticut Avenue, NW, Suite 500 Washington, D.C. 20036 (202) 419-8429 1933 Act Rule 497(j) 1933 Act File No. 333-40455 1940 Act File No. 811-08495 Direct Dial: (202) 419-8416 November 30, 2011 FILED VIA EDGAR Filing Desk U.S. Securities and Exchange Commission treet, NE Washington, D.C.20549 Re:Nationwide Mutual Funds (the “Registrant”) SEC File Nos. 333-40455 and 811-08495 Rule 497(j) filing Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, this letter serves as certification that the form of the Prospectus for the Nationwide Growth Fund that would have been filed under paragraph (c) of Rule 497 would not have differed from that contained in Post-Effective Amendment Nos. 118/119 to the Registration Statement of Nationwide Mutual Funds that has been filed electronically on November 29, 2011.Also, the Statement of Additional Information relating to the above-referenced fund, in addition to the following funds: Nationwide Alternatives Allocation Fund Nationwide Bond Fund Nationwide Bond Index Fund Nationwide Enhanced Income Fund Nationwide Fund Nationwide Government Bond Fund Nationwide International Index Fund Nationwide International Value Fund Nationwide Mid Cap Market Index Fund Nationwide Money Market Fund Nationwide S&P 500 Index Fund U.S. Securities and Exchange Commission Page 2 Nationwide Short Duration Bond Fund Nationwide Small Cap Index Fund Nationwide U.S. Small Cap Value Fund that would have been filed under paragraph (c) of Rule 497 would not have differed from that contained in Post-Effective Amendment Nos. 118/119 to the Registration Statement of Nationwide Mutual Funds that has been filed electronically on November 29, 2011. Post-Effective Amendment Nos. 118/119 became effective with the Securities and Exchange Commission on November 30, 2011. If you have any questions with respect to the filing, please do not hesitate to telephone the undersigned at (202) 419-8416. Very truly yours, /s/ Cillian M. Lynch Cillian M. Lynch
